Case: 15-11289    Date Filed: 09/25/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11289
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 3:14-cv-00102-CDL



CAREY A. FORTSON,

                                                               Plaintiff-Appellant,

                                     versus

COLUMBIA FARMS OF GEORGIA,
JOHNSON BREEDER INC,
TOM DONOVAN,
individually and in his capacity as Human
Resource Department Manager,
MICHELLE CARLSON,
individually and in her capacity as Assistant Manager,
ROBERT C. JOHNSON, et al.,

                                                            Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                               (September 25, 2015)
                 Case: 15-11289       Date Filed: 09/25/2015        Page: 2 of 3


Before WILSON, JULIE CARNES, and FAY, Circuit Judges.

PER CURIAM:

       Carey Fortson appeals the district court’s dismissal of his civil suit against

his former employer and several individuals for fraudulent misrepresentation

allegedly committed in separate litigation concerning his termination. Fortson

argues that diversity jurisdiction existed over his claim against the individual

defendants because one of the named defendants was a citizen of North Carolina,

while Fortson was a resident of Georgia.1

       We review a district court’s determination regarding subject matter

jurisdiction de novo. See Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 408

(11th Cir. 1999). Federal courts are vested with original jurisdiction over claims

between citizens of different states where the amount in question exceeds $75,000.

See 28 U.S.C. § 1332. For federal diversity jurisdiction to attach, all parties must

be completely diverse, requiring all plaintiffs to be diverse from all defendants.

Univ. of S. Ala., 168 F.3d at 412.

       Here, the district court did not err by dismissing Fortson’s state law claim

against the individual defendants for lack of subject matter jurisdiction because

       1
          Fortson does not contest the district court’s finding, adopted from the magistrate judge’s
reports, that he failed to state a claim for fraud on the court pursuant to Federal Rule of Civil
Procedure 60(d). He also fails to challenge the district court’s dismissal of his state law claim
against Columbia Farms for lack of jurisdiction. Accordingly, any arguments in these respects
are abandoned, and we need not address the matters further. See Timson v. Sampson, 518 F.3d
870, 874 (11th Cir. 2008) (per curiam) (finding that issues not briefed on appeal by a pro se
litigant are deemed abandoned).
                                                 2
               Case: 15-11289     Date Filed: 09/25/2015    Page: 3 of 3


diversity jurisdiction requires complete diversity of all the parties. See id.

Although one defendant may have been a citizen of North Carolina, this does not

create diversity jurisdiction because Fortson noted that the other named defendants

were all, like himself, residents of Georgia. In any event, Fortson had to allege

diversity of citizenship, not just residency. See Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994) (“Citizenship, not residence, is the key fact that must be

alleged in the complaint to establish diversity for a natural person.”).

      Accordingly, the district court did not err by dismissing Fortson’s suit for

lack of complete diversity, and we affirm.

      AFFIRMED.




                                           3